                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                Norfolk Division


BRENDA L. LEE,


                    Plaintiff,

V.                                              ACTION NO. 2:18cv214


ANDREW SAUL,
Commissioner of Social Security,

                    Defendant.




                                  FINAL ORDER


      Plaintiff, Brenda L. Lee ("Plaintiff"), brought this action

pursuant to 45 U.S.C. § 405(g) seeking judicial review of the

decision by the Commissioner of the Social Security Administration

denying her claim for disability insurance benefits under Title II

of   the   Social    Security    Act.    Specifically,   Plaintiff   raised

multiple assignments of error in the decision of the Administrative

Law Judge ("ALJ") that heard her claim, and argued that the ALJ's

decision was not supported by substantial evidence and that the

ALJ failed to properly apply binding Fourth Circuit precedent.

      This matter was referred to a United States Magistrate Judge,

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Rule 72(b) of the Federal Rules of Civil Procedure, as well as

Rule 72 of the Rules of the United States District Court for the


Eastern District of Virginia.           The Report and Recommendation of
the Magistrate Judge was filed on June 19, 2019, recommending that

Plaintiff's Motion for Summary Judgment, ECF No. 14, be denied;

that the Defendant's Motion for Summary Judgment, ECF No. 25, be

granted;      and   that    the     final      decision    of   the       Commissioner      be

affirmed.


       By copy of the Report and Recommendation, ECF No. 28, each

party was advised of the right to file written objections to the

findings and recommendations made by the Magistrate Judge.                                  On

July 3, 2019, Plaintiff filed her objections to the Report and

Recommendation.            ECF    No.    29.      On    July    17,   2019,      Defendant

responded to Plaintiff's objections.                   ECF No. 30.

       Plaintiff's objections restate, nearly verbatim, all but one

of the arguments she made in her motion for summary judgment.

 [A]   mere     restatement of          the    arguments    raised        in   the   summary

judgment      filings      does    not   constitute       an    'objection'          for    the

purposes of district court review."                     Nichols v. Colvin, 100 F.

Supp. 3d 487, 497 (E.D. Va. 2015).                     Therefore, the Court is not

required to conduct a de novo review of the findings in the Report

and    Recommendation        with    which      Plaintiff       disagrees.           Epps   v.

Scaffolding Sols., LLC, No. 2;17cv562, 2019 U.S. Dist. LEXIS 96300,

at *7 (E.D. Va. June 6, 2019); Bennett v. Zydron, No. 2:17cv92,

2017 U.S. Dist. LEXIS 154692, at *3-4 (E.D. Va. Sept. 21, 2017);

Nichols, 100 F. Supp. 3d at 497-98.                    Rather, the Court need only

review    the    Report      and    Recommendation         using      a    "clear     error"
standard.    See Veney v. Astrue, 539 F. Supp. 2d 841, 844-46 (W.D.

Va. 2008) (reviewing a report and recommendation for clear error

because     [a]llowing a litigant to obtain de novo review of her

entire case by merely refonnatting an earlier brief as an objection

'mak[es]    the   initial   reference   to   the   magistrate   useless'")

(quoting Howard v. Secretary of HHS, 932 F.2d 505, 509 (6th Cir.

1991) (second alteration in original).

     Having reviewed the record, and finding no error, the Court

hereby ADOPTS the findings and recommendations set forth in the

Report and Recommendation of the United States Magistrate Judge

filed on June 19, 2019, and the decision of the Acting Commissioner

is AFFIRMED, Defendant's motion for summary judgment, ECF No. 25,

is GRANTED, and Plaintiff's motion for summairy judgment, ECF No.

14, is DENIED. Therefore, Plaintiff's action is DISMISSED WITH

PREJUDICE.


     The parties are ADVISED that they may appeal from this Final

Order by forwarding a written notice of appeal to the Clerk of the

United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.         Said written notice must be

received by the Clerk within sixty (60) days from the date of this

Final Order.
     The Clerk shall forward a copy of this Final Order to counsel

of record for the parties.

    IT IS SO ORDERED.




                                               /s
                                           Mark S, Davis
                               CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
August 3* , 2019
